DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for transmitting”, “means for receiving”, and “means for determining” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while Applicant’s Figure 8 and accompanying disclosure generally shows elements 810, 815, and 820 of a base station, there is no further disclosure of the specific internal structure of these elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8, 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,727,986. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for wireless communication by a base station, comprising:  transmitting to a user equipment (UE) a transport block (TB) of data” corresponds to “a method for wireless communication by a user equipment (UE), comprising:  “receiving a transport block (TB) of data from a network” in claim 1 of the above U.S. Patent.
“Transmitting to the UE an acknowledgement retransmission request for the TB of data” corresponds to “receiving a signal from the network that includes an acknowledgement retransmission request” in claim 1 of the above U.S. Patent.
“Receiving a signal from the UE that includes an acknowledgement and a TB indication that indicates a TB of data to which the acknowledgement retransmission request relates” corresponds to “decoding the TB of data, wherein the TB of data has a 1 of the above U.S. Patent.
Lastly, “determining whether the acknowledgement is related to the TB of data or a different TB of data based on the TB indication” corresponds to “comparing the first value and the second value, repeating the first acknowledgement as the second acknowledgement in response to the first value and the second value being the same” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application is directed to a method performed a base station including steps constituting a reverse process of the method steps performed by a user equipment recited in corresponding claim 1 of the above U.S. Patent, and is therefore considered not patentably distinct.
Regarding claim 3, this claim similarly corresponds to the “new data indicator having a first value” recited in claim 1 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to “comparing the first value and the second value” of the recited “new data indicator” in claim 1 of the above U.S. Patent.
Regarding claim 8, the claimed “apparatus for wireless communication by a base station” similarly corresponds to the “apparatus for wireless communication by a user equipment (UE)” of claim 4 of the above U.S. Patent, which includes method steps similar to the method steps of claim 1.
Regarding claim 10, this claim similarly corresponds to the “new data indicator having a first value” recited in claim 4 of the above U.S. Patent.
11, this claim similarly corresponds to “comparing the first value and the second value” of the recited “new data indicator” in claim 4 of the above U.S. Patent.
Regarding claim 15, the claimed “apparatus for wireless communication by a base station” similarly corresponds to the “apparatus for wireless communication by a user equipment (UE)” of claim 4 of the above U.S. Patent, which includes method steps similar to the method steps of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467